Title: From Thomas Jefferson to J. Phillipe Reibelt, 12 October 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir
                     
                     Washington Oct. 12. 05
                  
                  Your favors of the 1st. & 5th. found me here but so pressed by the accumulation of business which had awaited me, that I have not been able sooner to acknolege them. I am truly happy that you recieved satisfaction from your visit to Monticello. I feel but one uneasiness on these occasions, which is that the current of public business and the burthen of my private affairs which force themselves on me there and the crowded state of our house put it out of my power to shew particular attention to certain visitants to whom I would wish to be attentive.
                  The inviolable rule which I have laid down for myself never while in a public character to accept presents which bear a pecuniary value must be my apology to mr Schwarz for praying to be excused from recieving the bust. the offer on his part is equal evidence of his friendly regard as if I could have accepted it. and I pray you to make him sensible of the true grounds of my declining it, while you convey him my sincere acknolegements. I know it is impossible there could have been any impurity in his motives. all the circumstances of the case prove it. but ‘omnia mala exempla ex bonis orta sunt.’ it is the duty of every friend of republican government to fence out every practice which might tend to lessen the chastity of the public administration. you will learn that I have thought it necessary to make a similar apology in another case of greater delicacy. it has cost me pain, but I shall sleep the sounder to-night. it is not easy to draw the line between the admissible offers of a book by it’s author, of a curiosity &c &c and things of more sensible value. Dean Swift has somewhere said that a present, not to weigh on a liberal mind, should be of something of small cost, & yet not to be had for money. perhaps the circumstances of every case & our own feelings can alone decide. I feel that they permit me to thank you for the magnet, for the Bengal sheep, and garden seeds & to ask you to make my acknolegements to Messrs. Meyer, Brant & Labullaye. having no relations with Italy I have no occasion to give to the former gentlemen the trouble which they so kindly offer to undertake. for mr Labullaye I inclose some seed of a vine growing only on the Great Kanhaway, & answering the purposes of the Rattan. I never saw the plant growing, but the vine is curious. there is a garden plant of France which I have never been able to get, the Estragon. perhaps mr. Labullaye could furnish me a little of the seed.
                  I will take care, in my first letter to Govr. Claiborne, to inform him of the excellent resource which your establishment offers for the acquisition of the books they may need. I inclose you the copy you request of my letter to the President of the National institute. no body but myself can make the drawing of my Phaeton. it shall be done the first leisure hour I can bestow on it. I inclose you a draught from the bank of the US. here on that at Baltimore for 134. D 80 c the amt. of my acct stated in your letter.
                  The work of Cambeceres on the Code civil is undoubtedly a most able one & cannot but be acceptable to men of reflection. I am also well pleased with the two Italian works of Mingoth, & beg leave to retain them a few days to read. they ought to sell well. but whether they would or not, you are the best judge from the experience you have had of the taste here. I have imagined a translation of the Economie Politique of M. Say would be desirable here. it would give in one 8vo. volume every thing which Adam Smith has been able to say in three. I prefer it to Smith for it’s perspicuity and brevity. Accept my salutations & best wishes
                  
                     Th: Jefferson
                     
                  
               